DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/202, 03/12/2021 and 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 8-12 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419) and further in view of Rosenthal et al. (US Patent Application No. 2011/0004107 A1; referred to herein as Rosenthal‘107); Patel et al. (U.S. Patent Application 2002/0077642 A1) and Milo et al. (U.S. Patent 5,429,136).
Claim 1:  Rosenthal’419 teaches 
an atherectomy catheter (Figure 24, Element 200) comprising
[NOTE: The description of device 100 of Figure 23 is incorporated with the description of Figure 24 & 25 as Roshenthal‘419 disclosed on Page 5, Para 0061.  Thus, the Examiner will refer to the related device 100 when appropriate.]  
an elongate flexible catheter body (Figure 24, Element 232)
extending from a proximal end (near Figure 25, Element 230) to a distal end (near Figure 24, Element 236)
an elongated deflectable distal tip (Figure 24, Element 236) coupled to the catheter body at a fulcrum (near Figure 23, Element 117 and near Figure 23, Element 123 & 126) at the distal end of the catheter body
a rotatable cutter near the distal end of the catheter body (Figure 24, Element 206) 
a drive shaft extending within the catheter body (Figure 24, Element 208) and configured to rotate the cutter [a cutting element 106 coupled to a drive element 108 which is rotated to drive the cutting element 106] (Page 4, Para 0056)
an ultrasound element (Figure 24, Element 224) extending through the drive shaft approximately on-axis with the catheter body (as shown in Figure 24) and 
a distal end of the ultrasound element attached to the cutter (via Figure 25, Element 230 and Page 5, Para 0064)
the central portion of the emitting element free to float within the drive shaft (Figure 24, Element 223 & 225)
the distal end of the ultrasound element configured to rotate with the drive shaft (Figure 25, Element 230 and Page 6, Para 0065)
a wedge (Figure 23, Element 126) configured to deflect the cutter away from the catheter body at a fulcrum (as shown in Figure 23)
upon proximal axial movement [pulling] of the drive shaft (Page 4, Para 0059) and
to cause the distal tip to align axially with the catheter body upon distal axial movement of the drive shaft [tissue cutter 106 is movable from the stored position
As the user pulls to move the device to the cutting position, releasing the drive element (distal axial movement) will move the device to the stored position by nature of the spring (Figure 23, Element 122)
To further expand, the drive element moves axially and in the proximal direction, when the user pulls the device into the cutting position.  When the user releases and due to the spring nature of the device, the drive element will move again axially but in a distal direction, opposite of the prior proximal movement.
The embodiment of Figure 23-25 fails to specifically teach a hinge.  However, Rosenthal’419 teaches an elongate deflectable distal tip (Figure 12-13, Element 60) coupled to the catheter body at a hinge (circle element as shown Figure 12-13). Rosenthal‘419 teaches the combination of Figures 1-19 within Figures 20-25 (Page 4, Para 0057 and Page 5, Para 0061).  
	Thus, Rosenthal’419 suggests but does not expressly teach the hinge mechanism in Figure 12 & 13 in the embodiment of Figure 23 & 24 as Rosenthal‘419 teaches the combinations of the embodiments.

    PNG
    media_image1.png
    249
    718
    media_image1.png
    Greyscale

Annotated Figures 12-13 from Rosenthal’419

Additionally, to further support the assertion that Rosenthal‘419 teaches a hinge mechanism for an atherectomy catheter, the Examiner further provides evidence by Patel.  Patel teaches that catheters will typically have at least one hinge or pivot connection to allow pivoting about one or more axes of rotation to enhance the delivery of the catheter into the tortuous anatomy without dislodging the guide catheter or other sheath (Para 0087).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Figures 22-25 of Rosenthal‘419 to include the hinge as taught by Patel to enhance the delivery of the catheter into the tortuous anatomy without dislodging the guide catheter or other sheath (Para 0087).
Rosenthal’419 fails to teach an optical fiber.  However, Rosenthal‘107 teaches optical fiber for real time feedback [information] (Page 2, Para 0023).  Rosenthal‘107 teaches a distal end of the optical fiber attached to the cutter [emitting element may be positioning distal and/or proximal to the cutter edge] (Page 7, Para 0093).  

Rosenthal ‘419 fails to teach a connection assembly configured to deflect the distal tip away from the catheter body at a fulcrum.  
However, Patel teaches a connection assembly (Page 1-2, Para 0012) configured to deflect the distal tip away from the catheter body at a fulcrum (Figure 4B, Element 44)  in order to biased the debulking assembly against an opposite side of the lumen wall (Page 1-2, Para 0012). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rosenthal‘419 to include deflecting the distal tip as taught by Patel in order to bias the debulking assembly against an opposite side of the lumen wall (Page 1-2, Para 0012).
	Rosenthal ‘419 teaches a collection chamber (Figure 22, Element 130).  Rosenthal ‘419 teaches the tissue cutting element cuts tissue and directs the tissue into the collection chamber and the tissue cut by the tissue cutting element is parted off from the surrounding tissue by moving the cutting element back to the stored position (Page 5, Para 0060).  Rosenthal‘419 fails to teach further distal movement of the drive shaft.
	However, Patel teaches further wherein the drive shaft (Figure 5B, Element 36) is configured such that, after alignment of the distal tip with the catheter body, further distal movement of the drive shaft moves the cutter into the distal tip to pack tissue the distal tip [cutter 28 can be moved to a packing position, in which ] (Page 6, Para 0078) in order to use of the cutter to pack the severed tissue will allow the operator multiple specimens to be collected prior to removing the catheter from the body lumen (Page 8, Para 0089).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rosenthal‘419 to include the further movement as taught by Patel in order to use of the cutter to pack the severed tissue will allow the operator multiple specimens to be collected prior to removing the catheter from the body lumen (Page 8, Para 0089).
Rosenthal ‘419, Rosenthal ‘107 and Patel fail to teach an imaging element attached to a slot in the cutter and the slot being proximal of the wedge.
Milo teaches an imaging element (Figure 8, Element 114) attached to a slot [recess] (Figure 8, Element 112) in the cutter (Figure 8, Element 108).  In the combination, the slot of Milo would be proximal to the wedge of Rosenthal ‘419 due to the structural layout of the cutter and wedge of Rosenthal ‘419.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rosenthal‘419 to include the slot as taught by Milo in order to image parallel to the axis of the cutter and emitting in a distal direction (Col. 12, Line 35-36), in other words a more complete view of the cutter in action.  Additionally, Milo acknowledges by the nature of the section titled: AN ALTERNATIVE EMBODIMENT, that having the imaging element recessed within the cutter is an 
Examiner’s Note:  Two sets of Drawings of Figures 5, 6 & 8 are present within Milo.  However, the Examiner is referencing Figure 8 on Sheet 4 of 9.
Claim 3:  Rosenthal ‘419 teaches wherein the wedge includes a distally-facing annular flange configured to interact with a proximally-facing annular flange on the cutter to deflect the distal tip (Figure 23, Element 123 & 126)
Claim 8: Rosenthal‘107 teaches wherein the optical fiber is configured to transmit an optical coherence tomography signal (Page 2, Para 0023).
Claim 9:  Rosenthal‘419 teaches wherein deflection of the distal tip away from the catheter body at the hinge exposes the cutter (Figure 23).
Claim 10:  Rosenthal‘419 teaches wherein, when the distal tip is not deflected, the distal tip is approximately on-axis with the elongate flexible catheter body (Figure 22).
Claim 11:  Rosenthal‘419 teaches wherein the rotatable cutter is protected by the distal tip when the distal tip is approximately on-axis with the elongate flexible catheter body (Figure 22).
Claim 12:  Rosenthal‘419 teaches wherein the distal tip includes a cutter window therein (Figure 23, Element 107).
Claim 14:  Rosenthal ‘419 teaches wherein the cutter window is asymmetric [wherein the cutter is only partially exposed as shown in Figure 23 as the window opening consists of the edge of Element 130 and the cutter 106] (Figure 23).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419) and further in view of Rosenthal et al. (US Patent Application No. 2011/0004107 A1; referred to herein as Rosenthal‘107); Patel et al. (U.S. Patent Application 2002/0077642 A1) and Milo et al. (U.S. Patent 5,429,136), in further view of Wikipedia “Hinge”.
Claim 2:   Although Rosenthal‘419 and Patel fail to specifically teach a pin.  The Examiner contends that pins in hinges are well-known and understood in the art of hinges and a pin is an obvious choice when designing a hinge for use as taught by Wikipedia from March 20121.
	Rosenthal‘419 in combination of embodiments of Figure 12 & 13 with embodiments of Figures 22-25 would have the wedge attached to the catheter body and the distal tip through the pin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 and Patel with a pin as taught by Wikipedia in order are well-known and understood in the art of hinges and a pin is an obvious choice when designing a hinge for use.

Claims 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419); Simpson (US Patent No. 2005/0154407 A1) and Leeflang et al. (US Patent No. 2005/0197623 A1).
Claim 25:  Rosenthal‘419 teaches an atherectomy catheter (Abstract).  Rosenthal‘419 teaches an elongate catheter body extending from a proximal end to a distal end (Figure 1, Element 2 and Figure 6, Element 16).  Rosenthal‘419 teaches a rotatable cutter having a distal cutting edge near the distal end of the elongate body (Figure 9, Element 6A).  Rosenthal‘419 teaches a drive shaft extending through the elongate catheter body and connected to a rotatable cutter (Figure 1, Element 8 and Page 2, Para 0038).  Rosenthal‘419 teaches wherein the drive shaft is configured for axial movement of the drive shaft (Figure 11, Element arrow as shown).
	Rosenthal‘419 fails to teach the curve shape and the compressing of the portions of the catheter body.  However, Simpson teaches wherein the drive shaft is configured such that axial movement of the drive shaft (Figure 2, Element 36) compresses [tensioning of drive shaft/proximal force] portions of the elongated catheter body surrounding the urging means to cause the elongate catheter body to assume a predetermined shape defined by the placement of the urging means (Figure 1A; Page 9, Para 0090-0091 and Page 10, Para 0099) in order to urge the cutter against the wall of a body lumen by the bend to enhance treatment (Page 9, Para 0090-0091).  Simpson teaches the bent or curved shape (Page 9, Para 0090).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 with the urging means as taught by Simpson in order to urge the cutter against the wall of a body lumen by the bend to enhance treatment (Page 9, Para 0090-0091).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 and Simpson with stiffening members as taught by Leeflange in order to provide steering and bending for the catheter (Para 0002 & 0016-0017).
Claim 26:  Rosenthal‘419 teaches wherein a proximal end of the elongate body and a distal end of the elongate body are offset but approximately parallel to one another (Figure 9 as compared to Figure 11 for the offset of the distal end of the elongated body).
Claim 27:  Rosenthal‘419 teaches further comprising a nosecone attached to the elongate catheter body, wherein there is no hinge between the nosecone and the elongate body (Figure 6-4).  Rosenthal‘419 teaches any device of 4, 4A-C may be used (Page 3, Para 0046).
Claim 28:  Rosenthal‘419 teaches further comprising a nosecone attached to the elongate body and a hinge (Figure 9-11, Element 42) between the nosecone (Figure 9-11, Element 40) and the elongate body configured, when hinged, to expose the cutter (Figure 9-11).
Claim 29:  Rosenthal‘419 teaches wherein the drive shaft is configured such that proximal movement of the drive shaft deflects the cutter and activates the hinge to expose the cutter [user releases the drive element after pulling on the drive element] (Figure 9-11 and Page 3, Para 0042-0043).
Claim 30:  Rosenthal‘419 teaches further comprising an imaging element attached to the cutter (Figure 9, Element 22).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419); Simpson (US Patent No. 2005/0154407 A1) and Leeflang et al. (US Patent No. 2005/0197623 A1) and further in view of Rosenthal et al. (US Patent Application No. 2011/0004107 A1; referred to herein as Rosenthal‘107).
Claim 31:  Rosenthal’419, Simpson and Leeflange fail to teach an optical fiber.  However, Rosenthal‘107 teaches optical fiber for real time feedback [information] (Page 2, Para 0023).  The ultrasound element of Rosenthal‘419 in the alternative provides information about the vasculature (Page 5, Para 0062) as does the catheter of Simpson (Page 13, Para 0119).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the ultrasound element as taught by Rosenthal‘419 in the system of .

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419) and Rosenthal et al. (US Patent Application No. 2011/0004107 A1; referred to herein as Rosenthal‘107), Patel et al. (U.S. Patent Application 2002/0077642 A1) and Milo et al. (U.S. Patent 5,429,136), as applied to Claim 1 above, and further in view of Simpson (US Patent No. 2005/0154407 A1) and Leeflang et al. (US Patent No. 2005/0197623 A1).
Claim 46:  Rosenthal‘419 teaches an atherectomy catheter (Abstract).  Rosenthal‘419 teaches wherein the drive shaft is configured for axial movement of the drive shaft (Page 4, Para 0059).
	Rosenthal‘419 fails to teach the predetermined curve shape and the compressing of the portions of the catheter body.  However, Simpson teaches wherein the drive shaft is configured such that axial movement of the drive shaft (Figure 2, Element 36) compresses [tensioning of drive shaft/proximal force] portions of the elongated catheter body surrounding the urging means to cause the elongate catheter body to assume a predetermined shape defined by the placement of the urging means (Figure 1A; Page 9, Para 0090-0091 and Page 10, Para 0099) in order to urge the cutter against the wall of a body lumen by the bend to enhance treatment (Page 9, Para 0090-0091).  Simpson teaches the bent or curved shape (Page 9, Para 0090).  

Simpson teaches the urging means (Figure 1A, Element 25) and explains that any urging means is contemplated (Page 9, Para 0091).  Simpson teaches a rigid bent (Page 9, Para 0090) configuration but Simpson fails to teach the first and second stiffening members.  However, Leeflang teaches having first (Figure 32B, Element 715-1’) and second (Figure 32B, Element 715-2’) stiffening members therein (Para 0192).  Leeflang teaches first and second stiffening members therein that are aligned with a longitudinal axis of the elongated catheter body (Figure 32B as shown).  Leeflange teaches the first and second stiffening members do not overlap axially or radially (Figure 32B and Para 0193).  Leeflang teaches the first stiffening member axially (Para 0193 and Figure 32B, Element 715-1’ as shown) and radially offset from the second stiffening member (Para 0193 and Figure 32B, Element 715-1’ as shown) in order to provide steering and bending for the catheter (Para 0002 & 0016-0017).  The Examiner contends that Simpson and Leeflange address the same problem of catheter placement and while Simpson teaches the urging means via a rigid portion of the catheter, Leeflange teaches the stiffening members needed to provide the rigid portion of Simpson.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 and Simpson with stiffening members as taught by 

Claims 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419); Simpson (US Patent No. 2005/0154407 A1) and Leeflang et al. (US Patent No. 2005/0197623 A1), as applied to claim 25 above, and further in view of Eskridge et al. (U.S. Patent Application 20060264907 A1).
Claim 47-48: Rosenthal‘419 and Rosenthal‘107 fail to teach the curve shape having two infliction points.  Simpson teaches wherein the first and second inflection points have opposite curvatures (Figure 1A as shown).  Simpson fails to teach the inflection point having a stiffening member.  However, Eskridge teaches wherein the predetermined curved shape comprises an inflection point corresponding to the stiffening member (Figure 1, and Page 2, Para 0019).  The Examiner contends that Simpson and Eskridge address the same problem of catheter placement and while Simpson teaches the urging means via a rigid portion of the catheter, Eskridge teaches the stiffening members needed to provide the rigid portion of Simpson.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 and Simpson with stiffening members as taught by Eskirdge in order to provide a stiffer portion of the catheter during placement or operation of another device [such as the cutter] (Page 2, Para 0016).

Claim(s) 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenthal (US Patent Application No. 2007/0276419 A1; referred to herein as Rosenthal’419) and Rosenthal et al. (US Patent Application No. 2011/0004107 A1; referred to herein as Rosenthal‘107) and further in view of Simpson (US Patent No. 2005/0154407 A1) and Leeflang et al. (US Patent No. 2005/0197623 A1).
Claim 49:  Rosenthal‘419 teaches an atherectomy catheter (Abstract).  Rosenthal‘419 teaches a rotatable cutter having a distal cutting edge near the distal end of the elongate catheter body (Figure 24, Element 206).  Rosenthal ‘419 teaches a drive shaft extending through the elongate catheter body and connected to a rotatable cutter (Page 4, Para 0056 & 0059 and Figure 24, Element 208)
	Rosenthal‘419 fails to teach the predetermined shape and the compressing of the portions of the catheter body.  However, Simpson teaches wherein the drive shaft is configured such that axial movement of the drive shaft (Figure 2, Element 36) compresses [tensioning of drive shaft/proximal force] portions of the elongated catheter body surrounding the urging means to cause the elongate catheter body to assume a predetermined shape defined by the placement of the urging means (Figure 1A; Page 9, Para 0090-0091 and Page 10, Para 0099) in order to urge the cutter against the wall of a body lumen by the bend to enhance treatment (Page 9, Para 0090-0091).  Simpson teaches the bent or curved shape (Page 9, Para 0090).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 with the urging means as taught by Simpson in order 
Simpson teaches the urging means (Figure 1A, Element 25) and explains that any urging means is contemplated (Page 9, Para 0091).  Simpson teaches a rigid bent (Page 9, Para 0090) configuration but Simpson fails to teach the first and second stiffening members.  However, Leeflang teaches having first (Figure 32B, Element 715-1’) and second (Figure 32B, Element 715-2’) stiffening members therein (Para 0192).  Leeflang teaches first and second stiffening members therein that are aligned with a longitudinal axis of the elongated catheter body (Figure 32B as shown).  Leeflang teaches the first stiffening member axially (Para 0193 and Figure 32B, Element 715-1’ as shown) and radially offset from the second stiffening member (Para 0193 and Figure 32B, Element 715-1’ as shown) in order to provide steering and bending for the catheter (Para 0002 & 0016-0017).  The Examiner contends that Simpson and Leeflange address the same problem of catheter placement and while Simpson teaches the urging means via a rigid portion of the catheter, Leeflange teaches the stiffening members needed to provide the rigid portion of Simpson.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenthal‘419 and Simpson with stiffening members as taught by Leeflange in order to provide steering and bending for the catheter (Para 0002 & 0016-0017).
Claim 50:  Leeflange teaches wherein a proximal end of the elongate body and a distal end of the elongate body are radially offset but approximately parallel to one another (Figure 32B as shown).
Claim 51:  Rosenthal ‘419 teaches further comprising a nosecone (Figure 23, Element 130) attached to the elongate catheter body (Figure 23, Element 116), wherein there is no hinge (wedge instead of a hinge) (Figure 23, Element 126) between the nosecone and the elongate body (as shown in Figure 23).
Claim 52:  Rosenthal ‘419 teaches further comprising a nosecone (Figure 24, Element 130) attached to the elongate body (Figure 23, Element 116) and a wedge (Figure 23, Element 126) between the nosecone and the elongate body configured, when hinged, to expose the cutter (as shown in Figure 22-23).
The embodiment of Figure 23-25 fails to specifically teach a hinge.  However, Rosenthal’419 teaches an elongate deflectable distal tip (Figure 12-13, Element 60) coupled to the catheter body at a hinge (circle element as shown Figure 12-13). Rosenthal‘419 teaches the combination of Figures 1-19 within Figures 20-25 (Page 4, Para 0057 and Page 5, Para 0061).  
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a hinge mechanism in Figure 12 & 13 in the embodiment of Figure 23 & 24 as Rosenthal‘419 teaches the combinations of the embodiments.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Figures 22-25 of Rosenthal‘419 to include the hinge as taught by Patel to enhance the delivery of the catheter into the tortuous anatomy without dislodging the guide catheter or other sheath (Para 0087).
Claim 53:  Rosenthal ‘419 teaches further comprising an imaging element (Figure 24, Element 224) attached to the cutter (Figure 24, Element 206).

Response to Arguments
Applicant’s arguments, see Page 7, filed 02/05/2021, with respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of the claims has been withdrawn. 
Applicant’s arguments, see Page 8, filed 02/05/2021, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of the claims has been withdrawn. 
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  
Claims 1, 3, 8-12 and 14
The Applicant submitted arguments that the prior art fails to teach a wedge proximal of the slot.  The Applicant contends that “proximal to” and proximal of” result in the exact opposite of the claim limitation.  The Applicant contends that combination of Rosental‘419 and Milo would result in a device where the positioning is opposite of what the Applicant is claiming.  The Applicant researched the claim language of “proximal to” and “proximal of” but did not find a source indicating the difference between the terms.  However, the Examiner contends that the claim limitation of proximal is being interpreted in view of the broadest most reasonable interpretation.  The Examiner is using the dictionary definition from Merriam-Webster.com2:
proximal (adjective) prox·​i·​mal | \ ˈpräk-sə-məl  \
1: situated close to : PROXIMATE

The definition of proximal merely requires the claimed elements to be situated close to each other.  The Examiner contends that the interpretation of proximal in view of the dictionary definition reads on the claim limitation.
	The Applicant states that the “Examiner acknowledges that Rosenthal‘419 does not disclose the wedge”.  This interpretation is not what the rejection described.  Rosenthal‘419 was relied on for the teaching of the wedge and Patel was relied on for the teaching of the connection assembly.  The argument is thus unconvincing.
	The Applicant submitted that argument that “nowhere does Rosenthal‘419 disclose that the tissue collection element 236 disclosed therein is deflectable” and “nothing in Rosenthal‘419 can be considered a ‘fulcrum’ which couples the elongate deflectable”.  The Examiner respectfully disagrees.  The Examiner is using the term “fulcrum” in the rejection to refer to the point on which a pivot or rotation occurs.  The embodiment within Figures 20-25 used within the rejection does not teach a hinge but teaches deflection.  The deflection occurs at a fulcrum point that allows the deflection to pivot to allow the deflection as shown in Figure 23.  The Examiner used the term “fulcrum” to demonstrate how the deflection at a fulcrum within Figures 20-25 can be obviously combined with the embodiments of Figure 12-13 for the teaching of the hinge.  The argument is unconvincing.
	The Applicant submitted arguments that the embodiments of Figure 12-13 of Rosenthal‘419 do not teaches a hinge.  The Examiner provided evidence by Patel to 
Additionally, to further support the assertion that Rosenthal‘419 teaches a hinge mechanism for an atherectomy catheter, the Examiner further provides evidence by Patel.  Patel teaches that catheters will typically have at least one hinge or pivot connection to allow pivoting about one or more axes of rotation to enhance the delivery of the catheter into the tortuous anatomy without dislodging the guide catheter or other sheath (Para 0087).

The interpretation of Rosenthal‘419 was not done in a vacuum but in the context of the state of the art of atherectomy catheters, which was supported by evidence as provided by Patel.  The argument is unconvincing.
The Applicant submitted arguments that “it is not appropriate to combine the embodiments of Figure 12-13 with the embodiments of 20-25”.  The Examiner respectfully disagrees.  For the purposes of the discussion the cited portion of Para 0060 states:
Referring to FIG. 24, another catheter 200 is shown which is similar to the device 100 described above and description of the device 100 is incorporated here

For the purposes of the discussion the cited portion of Para 0057 states:
The opening 112 may be a side opening as shown in FIGS. 20-23 or may be a distal opening as shown in other devices described herein such as the devices of FIGS. 1-19

The passages were relied on to demonstrate the modification of Rosenthal‘419 across the various embodiments.  However, the Examiner contends that this was not relied alone to support the modification of the teachings of Rosenthal‘419.  The rejection is clear that the motivation and support for the combination was in view of Patel.  The cited portions of Rosenthal‘419 was to provide further evidence to support that 
The Applicant submitted the argument that Rosenthal‘419 teaches away from the claimed limitations.  The Examiner respectfully disagrees.  Within the cited Paragraph of 0064, Rosenthal‘419 describes the problems with a single rotating driver, but follows up with a solution to the problems as shown in Figure 25.  Rosenthal‘419 describes in Para 0064 in view with Figure 25 how the can be coupled together by utilizing a torsion spring like mechanism which will solve the previously described problem of distortion of the single rotating driver.  There is no “teaching away” when Rosenthal‘419 describes a problem and then a solution to the problem with regard to an aspect of the embodiment.  The argument is unconvincing.
Claim 2
The Applicant within this section is repeating arguments that were previously addressed with respect to Claims 1, 3, 8-12 and 14 above.  The Examiner refers to the above section to address these arguments.
Claim 25-30
The Applicant submitted arguments that Leeflang does not disclose a first and second stiffening members.  The Examiner respectfully disagrees.  The Applicant states that the steerable regions are axial regions of a catheter.  The Examiner contends that Element 712’ is the catheter and thus Element 780’ is a steering adjustment member that consists of steerable regions.  The Examiner contends that the steering adjustment member with steerable regions are within a catheter 712’.  These regions are stiffening members as the members act to compress the catheter to assume a predetermined steering regions] (Figure 32B, Element 715-1’, 715-2’, 715-3’) and windows (Figure 32B, Element 786-1’, 786-2’, 786-3’).  Pulling the steering element (Figure 32B, Element 764) causes the catheter (Figure 32B, Element 712’) to bend along the steerable regions (Para 0191).  The result is the compression of the catheter due to the steerable regions to the predetermined curved shape.  
Further the Applicant submitted arguments that Leeflang does not disclose “the axial movement of the driveshaft ‘compresses portions of the elongate catheter body to assume a predetermined curve shape’.  The Examiner respectfully disagrees.  First the driveshaft was relied on by the teaching of Rosenthal‘419 and Simpson.  Secondly, the Examiner contends that Element 712’ is the catheter and thus Element 780’ is a steering adjustment member that consists of steerable regions.  The Examiner contends that the steering adjustment member with steerable regions are within a catheter 712’.  These regions are stiffening members as the members act to compress the catheter to assume a predetermined shape.  The invention of the Applicant is different in that the stiffening members are nitinol or stainless steel that are configured to bias the deflection to a set shape (See Para 0067 of the PGPUB).  The prior art achieves the same effect but with the stiffening members [steering regions] (Figure 32B, Element 715-1’, 715-2’, 715-3’) and windows (Figure 32B, Element 786-1’, 786-2’, 786-3’).  Pulling the steering element (Figure 32B, Element 764) causes the catheter (Figure 32B, Element 
The Applicant submitted arguments that Leeflang teaches away from having a predetermined curved shape.  The Applicant then cites Para 0142 of Leeflang as support of this position.  The Examiner reviewed Para 0142 and found that the Paragraph was in reference to Figures 16A & B.  Leeflang discloses Figure 16A&B and Figures 32A & B are different embodiments wherein Figure 32A & B include the steering adjustment member 780’.  Figures 16A & B do not teach such.  The Examiner contends that Leeflang in arguendo may teach away from a predetermined curved shape in the embodiment in Figure 16A & B.  However, in the different embodiment Figure 32A & B the disclosed elements are clearly teaching a predetermined curved shape that results through the compression of the catheter.  
Claim 31
The Applicant within this section is repeating arguments that were previously addressed with respect to Claims 25 above.  The Examiner refers to the above section to address these arguments.
Claim 46
The Applicant within this section is repeating arguments that were previously addressed with respect to Claims 1, 3, 8-12 and 14 above.  The Examiner refers to the above section with respect to Claims 1, 3, 8-12 and 14 to address these arguments.
Claim 47-48

Claim 49-53
The Applicant submitted arguments that Leeflang does not disclose a first and second stiffening members.  The Examiner respectfully disagrees.  The Applicant states that the steerable regions are axial regions of a catheter.  The Examiner contends that Element 712’ is the catheter and thus Element 780’ is a steering adjustment member that consists of steerable regions.  The Examiner contends that the steering adjustment member with steerable regions are within a catheter 712’.  These regions are stiffening members as the members act to compress the catheter to assume a predetermined shape.  The invention of the Applicant is different in that the stiffening members are nitinol or stainless steel that are configured to bias the deflection to a set shape (See Para 0067 of the PGPUB).  The prior art achieves the same effect but with the stiffening members [steering regions] (Figure 32B, Element 715-1’, 715-2’, 715-3’) and windows (Figure 32B, Element 786-1’, 786-2’, 786-3’).  Pulling the steering element (Figure 32B, Element 764) causes the catheter (Figure 32B, Element 712’) to bend along the steerable regions (Para 0191).  The result is the compression of the catheter due to the steerable regions to the predetermined curved shape.  
Further the Applicant submitted arguments that Leeflang does not disclose “the axial movement of the driveshaft ‘compresses portions of the elongate catheter body to assume a predetermined curve shape’.  The Examiner respectfully disagrees.  First the driveshaft was relied on by the teaching of Rosenthal‘419 and Simpson.  Secondly, the steering regions] (Figure 32B, Element 715-1’, 715-2’, 715-3’) and windows (Figure 32B, Element 786-1’, 786-2’, 786-3’).  Pulling the steering element (Figure 32B, Element 764) causes the catheter (Figure 32B, Element 712’) to bend along the steerable regions (Para 0191).  The result is the compression of the catheter due to the steerable regions to the predetermined curved shape.   
The Applicant submitted arguments that Leeflang teaches away from having a predetermined curved shape.  The Applicant then cites Para 0142 of Leeflang as support of this position.  The Examiner reviewed Para 0142 and found that the Paragraph was in reference to Figures 16A & B.  Leeflang discloses Figure 16A&B and Figures 32A & B are different embodiments wherein Figure 32A & B include the steering adjustment member 780’.  Figures 16A & B do not teach such.  The Examiner contends that Leeflang in arguendo may teach away from a predetermined curved shape in the embodiment in Figure 16A & B.  However, in the different embodiment Figure 32A & B the disclosed elements are clearly teaching a predetermined curved shape that results through the compression of the catheter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Hinge,” March 1, 2012. https://en.wikipedia.org/w/index.php?title=Hinge&oldid=479569345 accessed 2020 July 23.
        2 https://www.merriam-webster.com/dictionary/proximal